Exhibit 10.5

1999 CHARLES RIVER CORPORATE OFFICER SEPARATION PLAN

(Last Revised on July 27, 2001)

1.0                                 Background

1.1                                 Purpose:

The purpose of the Charles River Corporate Officer Separation Plan is to
establish an equitable measure of compensation for a corporate officer of
Charles River Laboratories, Inc. (the “Company”) who has been terminated.

1.2                                 Eligibility:

Eligible employees under this Plan are corporate officers at the vice president
level and above of the Company whose employment as a corporate officer is
terminated for reasons other than cause, voluntary resignation, disability,
early or normal retirement, or death and who have not been offered a comparable
position within the Company.

2.0                                 Definitions

2.1                                 Termination for Cause:

A termination of employment status for fraud, violence, theft, gross misconduct,
discrimination, harassment or actions which create legal liabilities for the
Company or actions of malicious intent which directly compromise the
individual’s role/accountabilities.

2.2                                 Comparable Position:

A comparable position is defined as a position having the same salary grade as
the corporate officer’s current position in the same geographical area with
comparable salary, employee benefits perquisites, and status.

2.3                                 Separation Date:

The last day of full time active employment.

2.4                                 Termination Date:

The termination date will be the later of the separation date or the last day as
a severed employee receiving benefits, in the event the officer elects to
receive cycle payments; provided that the foregoing shall be subject to Section
5.1 hereof as it relates to the rights under any of the Company’s stock option
plans then in effect.


--------------------------------------------------------------------------------


3.0                                 Severance Pay

3.1                                 Maximum Severance Pay Allowance:

A corporate officer shall be entitled to a severance pay allowance equal to
twenty-four (24) months of the corporate officer’s base pay plus an amount equal
to the accrued vacation pay payable to the corporate officer as of the
separation date.

3.2                                 Method of Payment:

The Company shall make payments to the corporate officer monthly, based upon
normal payroll procedures, or in one lump sum payment at the officer’s election.

4.0                                 Incentive Compensation

4.1                                 Executive Incentive Compensation Plan:

Participants whose separation date is after June 30 in any plan year, will
receive a pro rata bonus based on the period of active employment on the date
that such bonuses are paid to all other active eligible employees.

5.0                                 Stock Incentive Plan

5.1                                 Pursuant to Stock Incentive Plans:

a)              A corporate officer who is terminated will have 90 days from the
termination date in which to exercise vested stock options which were granted to
the corporate officer.  Only options which have vested on or before the
separation date may be exercised.

b)             On or after the separation date an eligible corporate officer
will not be eligible for any loans in connection with the exercise of vested
options.

c)              A corporate officer who is terminated has ownership rights to
restricted stock to the extent it was vested at the separation date.

6.0                                 Outplacement Services

6.1                                 The Company will assist the corporate
officer in the search for new employment by paying professional fees for the
services incurred in the normal course of a job search of an outplacement
organization in a total amount not to exceed 15% of the officer’s annualized pay
(base pay and prior year bonus actually paid) at the time of termination.  All
such fees and expenses must be incurred within one year from the Separation Date
to be reimbursed.

2


--------------------------------------------------------------------------------


7.0                                 Financial Perquisites

7.1                                 The following perquisites will be continued
as set forth below for those officers who elect cycled severance:

7.2                                 Company Car:

The officer’s car may be purchased by the executive on or before the termination
date, at the officer’s election, at a price to be determined by reference to the
Company’s Automobile Policy, as then in effect.  If not purchased, the car must
be returned to the Company on the termination date.  The purchase price will be
deducted from the severance payments if the executive has failed to make
arrangements to return or purchase the vehicle on or before the termination
date.

7.3                                 Healthcare Reimbursement:

Eligibility for Company reimbursement or payment made on behalf of officers for
healthcare benefits shall continue until the termination date.

7.3                                 Other Perquisites:

The Company shall reimburse the Officer for other standard perquisites through
the termination date, based on those that were made available to the officer as
of the Separation Date, consistent with past practices.

8.0                                 Benefits/Perquisites

Health, Life Insurance, Retirement Income, and Savings Plus Plan:

Health, Life Insurance, Retirement Income, and Savings Plus Plan Benefits shall
continue during the period of severance with benefits, and cease on the
termination date, subject to the officer’s election under COBRA.

Benefits under the Long-Term and Short-Term Disability Plans shall cease on the
separation date.  There are no conversion privileges.

9.0                                 Non-Compete Agreement

9.1                                 In addition, in order to be eligible for
benefits under the Plan, the corporate officer must execute an agreement not to
compete with or solicit employees from the Company for a period of two (2) years
in the following form:

In consideration of the benefits to be provided to you and as part of your
fiduciary obligations to the Company, you agree that for a period of two (2)
years from the Separation Date you will not, directly or indirectly:

3


--------------------------------------------------------------------------------


(a) Compete with any business of the Company engaged in or under active
development by the Company or any of its subsidiaries.  For the purpose of this
Agreement, the phrase “compete” shall include serving as an employee, an
officer, a director, an owner, a partner or a 5% or more shareholder of any
business or otherwise engaging in or assisting another to engage in any
business.  Without limiting the foregoing, the Company shall consider, on an as
requested basis, modifications to your restrictions on competition where
management of the Company believes the competitive impact on the Company to be
minimal or otherwise manageable; or

(b) Directly or indirectly solicit or hire any employee of the Company or any of
its subsidiaries to work for or on behalf of you or any business in which you
serve as an employee, an officer, a director, an owner, a partner or a 5% or
more shareholder.

10.0                           Administration of the Plan

10.1                           Preparation of Severance Package:

The Company’s corporate Human Resources Department is responsible for the
preparation of the executive severance package in accordance with this Plan.

10.2                           Other Policies and Plans:

This Plan supersedes the Officer Separation Plan of May 16, 1991.

CHARLES RIVER LABORATORIES, INC.

 

 

 

By:

/s/  James C. Foster

 

     James C. Foster

 

     Chairman, President & CEO

 

 

Effective Date: 

July 27, 2001

 

 

4


--------------------------------------------------------------------------------